EXHIBIT 10.6
SAFEGUARD SCIENTIFICS, INC.
COMPENSATION SUMMARY — NON-EMPLOYEE DIRECTORS
Non-employee directors are compensated for their service as a director as shown
in the table below:

          Compensation Item   Amount  
Annual Cash Board Retainers:
       
Chairman of the Board
  $ 50,000  
Other Directors
    35,000  
Additional Annual Cash Chair Retainers:
       
Audit Committee Chair
    15,000  
Compensation Committee Chair
    7,500  
Nominating & Corporate Governance Committee Chair
    5,000  
Cash Meeting Attendance Fees:
       
Board
    2,000  
Committee
    1,500  

We also reimburse non-employee directors for expenses they incur to attend Board
and Committee meetings and for reasonable expenses they may incur in connection
with attendance at certain continuing education programs each year.
Each non-employee director receives an initial option grant to purchase 50,000
shares of Safeguard common stock upon initial election to the Board. Each
non-employee director also will receive an annual service option grant to
purchase 25,000 shares. Directors’ options have an eight-year term. Initial
option grants vest 25% each year starting on the first anniversary of the grant
date. Annual service option grants vest fully on the first anniversary of the
grant date. The exercise price is equal to the fair market value of a share of
our common stock on the grant date. For the Board service year beginning with
our 2008 annual meeting of shareholders, each non-employee director also will
receive 12,500 deferred stock units annually. The deferred stock units will
fully vest on the first anniversary of the grant date. The deferred stock units
are payable, on a one-for-one basis, in shares of Safeguard common stock
following an individual’s termination of service on the Safeguard Board.
Safeguard maintains a Group Deferred Stock Unit Program for Directors
(“Directors’ DSU Program”) which allows each director, at his or her election,
to receive deferred stock units in lieu of cash retainer and meeting fees paid
to directors (“Directors’ Fees”). The deferral election applies to Directors’
Fees to be received for the following calendar year and remains in effect for
each subsequent year unless the director elects otherwise at the end of the
calendar year preceding the year in which the services are rendered. The number
of deferred stock units awarded is determined by dividing the Directors’ Fees by
the fair market value of Safeguard’s stock on the date on which the director
would have otherwise received the Directors’ Fees. Each director also receives a
number of matching share units, based on the same fair market value calculation,
equal to 25% of the Directors’ Fees deferred. A director is always fully vested
in Directors’ Fees deferred; the matching share units vest fully on the first
anniversary of the date the matching share units are credited to the director’s
account. Each deferred stock unit entitles the director to receive one share of
Safeguard common stock on or about the first anniversary of the date upon which
the director leaves the Safeguard Board. A director also may elect to receive
the stock in annual installments over a period of up to five years after leaving
the Board.
At the request of Safeguard, non-employee directors of Safeguard may, from time
to time, be asked to assume Safeguard’s designated seat on the Board of
Directors of a Safeguard partner company. In exchange for providing such board
service, Safeguard will directly compensate each such director on a per meeting
basis at rates ranging from $500 to $2,000 for attendance at each in-person or
telephonic board meeting. Safeguard also will reimburse each such director for
all out-of-pocket expenses incurred by him or her in connection with such
service, subject to being reimbursed by the particular partner company as
circumstances dictate.

 

 